Citation Nr: 0200663	
Decision Date: 01/17/02    Archive Date: 01/25/02

DOCKET NO.  00-17 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Adjutant General's Office, 
Department of Military Affairs, State of 
Pennsylvania. 

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

R. Giannecchini, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1940 to 
July 1945.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) & Insurance Center 
in Philadelphia, Pennsylvania.  In October 2001, the veteran 
testified before the undersigned during a video conference 
hearing.  A transcript of that hearing is of record.

REMAND

Initially, the Board notes that during the pendency of this 
appeal the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  Regulations implementing the VCAA, 
are now published at 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  The VCAA and the implementing 
regulations pertinent to the issues on appeal are 
liberalizing and are therefore applicable to the issues on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In reviewing the evidence of record, the Board is cognizant 
that the veteran has contended that he served with the 25th 
Infantry Division, 35th Infantry Regiment, 3rd Battalion, and 
was involved in combat operations in the Pacific theater 
during World War II.  A review of the veteran's WD AGO Form 
53-55 (Enlisted Record and Report of Separation), identifies 
the veteran's military occupational specialty as "platoon 
sergeant."  He was noted to have been awarded the combat 
infantry badge, and to have participated in campaigns and 
battles of the Central Pacific, Guadalcanal, Luzon, as well 
as the Northern Solomon Islands.  Service medical records 
document the veteran's treatment for malaria and his taking 
of quinine, but do not reflect complaints or treatment for 
hearing loss or tinnitus.  A separation medical examination 
report, dated in July 1945, notes that the veteran was 
hospitalized for malaria on three occasions.  The report also 
notes that a whispered voice test was normal.  

The Board is cognizant that during a VA audiological 
examination in April 1999, the veteran was reported as 
denying he suffered from tinnitus.  During a VA ear 
examination in May 1999, the examiner noted the veteran's 
reported history of being injured in the Philippines in 1945 
after a fall from a jeep.  The fall reportedly knocked the 
veteran unconsciousness and caused a hearing loss.  The 
examiner reported that he could not elicit any other history 
of ear injury from the veteran.  The examiner's impression 
was severe bilateral sensorineural hearing loss, with a 
history of unpresumed onset dating back to the reported 
injury in 1945.  

In July 1999, the VA examiner who conducted the May 1999 
examination offered an additional opinion.  He reported that 
"[o]n the basis of history, [the veteran's] hearing loss 
dates back to a service-connected injury."  The examiner 
also noted that "[o]n the basis of history, it does not seem 
logical that Quinine ingestion was a factor involved in [the 
veteran's] hearing loss.  This certainly can not be ruled 
out, but is extremely unlikely, as mentioned, in view of his 
history of hearing loss following trauma."  

The veteran has contended, through written statements and 
oral testimony, that he currently suffers from bilateral 
hearing loss and tinnitus, and that these disorders are the 
result of acoustic trauma from explosions and weapons fire 
during combat.  Furthermore, the veteran has contended that 
his hearing loss and tinnitus may be the result of having 
been treated with large amounts of quinine for malaria.  He 
has not reported an association between his hearing loss and 
a fall from a jeep in 1945, nor do his service medical 
records document that he was hospitalized following any such 
incident.  The veteran has submitted literature from "The 
Merck Manual", an informational medical text, which 
identifies a possible correlation between the use of quinine 
and loss of hearing.  

Under the VCAA, VA must afford an examination or obtain an 
opinion where there is a competent diagnosis of a current 
disability, evidence that the disease could be related to 
service, and the record is insufficient to decide the claim.  
38 U.S.C.A. § 5103A(d).  

In this instance, the veteran was afforded a VA examination 
to assess whether his current hearing disability was related 
to service.  As noted above, the examiner reported that a 
connection between quinine use and the veteran's current 
hearing loss was unlikely, given the reported history of 
trauma-induced hearing loss.  The Board is aware that an 
examiner's opinion, predicated on a history provided by the 
veteran, can be no better than the facts related to him by 
the veteran.  See Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Furthermore, as 
reflected above, there is no record of any hospitalization or 
treatment associated with a fall from a jeep in 1945.  

The Board is cognizant that no medical opinion has been 
offered by an examiner with respect to whether the veteran's 
hearing loss could be related to noise exposure associated 
with combat.  This is to some degree understandable, given 
that it does not appear from the record that the veteran 
reported exposure to this type of acoustic trauma during his 
VA examinations.  In any event, given the veteran's 
documented exposure to combat while fighting in the Pacific 
theater, as well as his contentions regarding noise exposure 
and associated hearing loss and tinnitus at that time, the 
Board believes an additional medical opinion should be 
obtained.  In this respect, an examiner should determine 
whether any identified audiological disorders are related to 
the veteran's exposure to acoustic trauma more than 50 years 
ago during the war.  38 U.S.C.A. § 5103A(d).  

With respect to the issue of an increased rating for a back 
disorder, the Board notes that in the September 1999 rating 
decision, the RO granted an increased evaluation, from 10 
percent to 20 percent, for the veteran's disability.  The 
veteran subsequently filed a notice of disagreement (NOD).  A 
statement of the case (SOC) addressing this particular claim 
to which the veteran disagreed therein has not been furnished 
to him.  In a situation such as this, the Court has held that 
the Board should remand, rather than refer, the matter to the 
RO for the issuance of an SOC.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 5 
Vet. App. 127, 132 (1993).  

On remand, the RO should reexamine the veteran's claim to 
determine whether additional development or review is 
warranted.  If no preliminary action is required, or when it 
is completed, the RO should prepare an SOC in accordance with 
38 C.F.R. § 19.29, unless the matter is resolved by granting 
the benefit sought on appeal, or the NOD is withdrawn as to 
that specific claim.  See 38 C.F.R. § 19.26 (2001).  If, and 
only if, a timely substantive appeal is received, then the 
claim should thereafter be certified to the Board for 
appellate review.  See 38 U.S.C.A. § 7105(d) (West 1991); 38 
C.F.R. §§ 20.200, 20.202, 20.302(b) (2001).

Accordingly, while the Board regrets the delay in this case, 
further appellate consideration will be deferred, and the 
veteran's claims are REMANDED to the RO for the following 
action:

1.  The RO should reexamine the veteran's 
claim for an increased rating for a back 
disorder, to determine whether additional 
development or review is warranted.  If no 
preliminary action is required, or when it 
is completed, the RO should prepare an SOC 
in accordance with 38 C.F.R. § 19.29, 
unless the matter is resolved by granting 
the benefit sought on appeal, or the NOD is 
withdrawn.  However, the claim should be 
certified to the Board for appellate review 
if, and only if, a timely substantive 
appeal is later received.  

2.  The RO should request that the 
veteran identify names, addresses, and 
dates of treatment of any physicians, 
hospitals, or treatment centers (private 
or VA) who provided, if any, additional 
relevant medical treatment for any 
audiological disorders not already 
reported to the Board or the RO.  

3.  If the RO is unable to obtain a copy 
of any records identified by the veteran, 
it should so inform the veteran and 
request him to provide a copy of the 
outstanding records.  

4.  Thereafter, the veteran should be 
scheduled for an audiological examination 
to determine the nature and etiology of 
any identified audiological disorder.  
Before evaluating the veteran, the 
examiner should review the claims folder, 
including a copy of this Remand and any 
evidence added to the record.  Such 
review should be documented for the 
record.  The examiner's report should 
fully set forth all current complaints, 
pertinent clinical findings, and 
diagnoses.  Based upon the examination 
results and the review of the claims 
folder, the physician should provide an 
opinion as to whether it is at least as 
likely as not that any diagnosed 
audiological disorder, to include 
tinnitus, is etiologically related to 
acoustic trauma suffered during combat 
more than 50 years ago.  The examiner 
should further opine as to whether it is 
at least as likely as not that any 
diagnosed audiological disorder is 
etiologically related to the veteran's 
taking of quinine in service for malaria.  
The rationale for all opinions expressed 
should be supported by reference to 
clinical data and other relevant 
evidence.  

5.  Regarding the examination scheduled 
in connection with this Remand, and the 
RO's preliminary request for additional 
evidence, the veteran is hereby advised 
that his cooperation with the RO is 
necessary, and that there may be 
consequences of a failure to report for 
any scheduled examination without good 
cause, or failing to assist in providing 
any other evidence deemed necessary, 
pursuant to 38 C.F.R. § 3.655 (2001).  

6.  Upon completion of the development of 
the record requested by the Board, and 
any other development deemed appropriate 
by the RO, the RO should again consider 
the veteran's claims, ensuring that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, and implementing VA regulations, is 
completed.  If action taken remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
concerning all evidence added to the 
record since the SOC.  Thereafter, the 
veteran and his representative should be 
given the requisite opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. R. Robin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



